Citation Nr: 9911173	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

3. Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) from September 9, 1994, 
to October 14, 1996, and an evaluation in excess of 50 
percent from December 1, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1972, with two months and five days of prior 
service which has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations by the Huntington, West Virginia 
Regional Office (RO).  The issue concerning service 
connection for migraine headaches arises from a December 1996 
rating action, with which the veteran disagreed in May 1997.  
A statement of the case was issued in August 1997, and a VA 
Form 646 (Statement of Accredited Representation in Appealed 
Case) dated later that month is construed as a substantive 
appeal.  

The issue concerning the evaluation of hearing loss arises 
from a February 1997 rating action, with which the veteran 
disagreed in March 1997.  A statement of the case was issued 
later that month, and a substantive appeal was received in 
August 1997.  

The issue concerning the evaluation of PTSD arises from a 
February 1995 rating action that awarded service connection 
for that disability, and assigned a 10 percent disability 
rating from September 9, 1994.  A notice of disagreement with 
that decision was received in June 1995.  In an April 1996 
rating action, the evaluation for PTSD was increased to 30 
percent, effective from June 9, 1995.  A rating later 


that month, granted an earlier effective date for the 30 
percent evaluation, from September 9, 1994.  A December 1996 
rating granted a temporary total hospitalization rating for 
PTSD, from October 15, 1996, to November 30, 1996.  
Thereafter, the prior 30 percent evaluation was continued, 
beginning December 1, 1996.  In a February 1997 rating 
action, the schedular evaluation of the veteran's PTSD was 
increased to 50 percent, effective from December 1, 1996.  A 
statement of the case was ultimately issued to the veteran in 
August 1997, and a substantive appeal was received later that 
month.  

During the pendency of the appeal VA regulations pertaining 
to the rating of PTSD were amended and redesignated as 
38 C.F.R. § 4.130, effective November 7, 1996.  See Schedule 
for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 
52,695-52,702 (October 8, 1996) (amending various sections of 
38 C.F.R. Part 4, to include §§ 4.16, 4.130, 4.131, 4.132).  
Those amendments changed the criteria for the evaluation of 
psychoneurotic disorders.  Consequently, the veteran's claim 
for an increase arose under the rating criteria in effect 
prior to November 7, 1996, and continued through the time 
when the rating criteria changed.

On a claim for an original or increased rating, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law; thus, it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet.App. 35 (1993).  Thus, the 
issues before the Board include a rating in excess of 30 
percent from September 9, 1994, to October 14, 1996, and a 
rating in excess of 50 percent from December 1, 1996.


REMAND

It appears that the veteran's claims folder was received at 
the Board in late August or early September 1997.  In 
February 1998, the RO received from the veteran's senator 
additional evidence, which included a portion of a November 
1997 letter to the veteran from the Social Security 
Administration (SSA) relative to the veteran's 


claim for disability benefits; a portion of a VA discharge 
summary covering a period of hospitalization from November 
30, 1997, to December 23, 1997; page one of a VA rating 
decision dated January 26, 1998; a duplicate VA Physician's 
Final Note (VA Form 10-221) dated November 22, 1996; and a 
handwritten list of medications and dosages.  This evidence 
was forwarded to the Board, but does not contain a waiver of 
RO review thereof.  Additionally, it does not appear that the 
RO ever sent to the veteran a letter limiting the time period 
during which he could submit additional evidence in support 
of his appeal.  Therefore, the Board may not refuse to 
consider this evidence because it was not submitted in a 
timely manner.  See 38 C.F.R. § 20.1304 (1998).  This 
evidence was also not accompanied by a waiver of RO review.  
The RO must consider this evidence in connection with the 
current appeal.

The additional evidence referred to above indicates that 
there may be additional records of medical treatment 
available which are not in the claims folder.  These records 
should be obtained and considered.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected disorder.  In the case of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based on the facts 
found - "staged" ratings.  The RO has previously assigned 
staged ratings in this case and should continue to consider 
them.

Based on the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should appropriately contact 
the veteran and request that he identify 
all sources of medical treatment 


received for migraine headaches, 
bilateral hearing loss and PTSD since 
January 1997.

He should be requested to obtain and 
submit copies of all private (non-VA) 
records pertaining to treatment of 
migraine headaches.

The RO should obtain copies of all VA 
treatment records pertaining to treatment 
of migraine headaches, bilateral hearing 
loss and PTSD, to include records 
pertaining to hospitalization in November 
and December 1997, as well as any private 
(non-VA) records pertaining to treatment 
of bilateral hearing loss and PTSD.

All records obtained should be associated 
with the claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be scheduled for a 
VA audiometric examination in order to 
determine the severity of his bilateral 
hearing loss.  All indicated tests or 
examinations should be conducted.  The 
claims folder should be made available to 
the examiner for use in the study of the 
veteran's case.

4.  The veteran should also be scheduled 
for a VA psychiatric examination in order 
to determine the 


severity of his PTSD.  All indicated 
tests should be conducted.  The veteran's 
complaints should be recorded in full.  
The claims folder should be made 
available to the examiner for use in the 
study of the veteran's case.

5.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal.  The RO should consider whether 
staged ratings for PTSD are appropriate 
in this case, in accordance with the 
decision of the Court discussed above and 
should apply the most favorable rating 
criteria, with an explanation of the 
reasoning used to determine which is more 
favorable.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
contains a summary of the relevant 
evidence and a discussion of the 
applicable law and regulations.  The 
supplemental statement of the case should 
contain a discussion of the reasoning 
employed to determine the more favorable 
rating criteria for PTSD.  The veteran 
and his representative should be given 
the opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


